     Case
         3:17-cv-00880-K-BT Document 65 Filed 11/22/18    Page 1 of 5 PageID 513




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION



    NUTRITION & FITNESS, INC.,                   §
                                                 §
                          Plaintiff,             §
                                                 §
    v.                                           §
                                                 §          Civil Action No. 3:17-cv-00880-K
    MOHAMMAD YOU0NUS, D/B/A/                     §
    SCIENTIFIC SOLUTIONZ: ADIL                   §
    PALWALA D/B/A SCIENTIFIC,                    §
    SOLUTIONS; PHARMACENA                        §
    LABS, LLC; AND MEDCORPS INC.                 §
                                                 §
                          Defendant.             §
                                                 §


  DEFENDANTS ADIL PALWALA D/B/A SCIENTIFIC SOLUTIONS; AND PHARMACENA
                     LABS, LLC’S ORIGINAL ANSWERS

           Comes now Defendants Adil Palwala D/B/A Scientific Solutions and Pharmacena Labs,

    LLC, and submits their Original Answers to Plaintiff’s Second Complaint for Trademark

    Infringement, Unfair Competition, and Counterfeiting as follows:


    1.  The Party information in paragraph 1 is Admitted.

    2.  Defendants do not have sufficient information to admit or deny paragraph 2.

    3.  Defendant's admit Paragraph 3.

    4.   Paragraph 4 is Admitted in part. Pharmacena Labs closed and is no longer an operating entity.

    There is no party to serve at that location or on behalf of the former company.

    5.   Defendant's do not have sufficient information to admit or deny Paragraph 5.
ORIGINAL ANSWER OF DEFENDANTS ADIL PALWALA D/B/A SCIENTIFIC SOLUTIONS AND                                1
PHARMACENA LABS, LLC.
     Case
         3:17-cv-00880-K-BT Document 65 Filed 11/22/18    Page 2 of 5 PageID 514



    6.   Paragraph 6 is Admitted.

    7.   Paragraph 7 is Admitted.

    8.  Defendants do not have sufficient information to admit or deny paragraph 8.

    9.  Defendants do not have sufficient information to admit or deny paragraph 9.

    10.  Defendants deny paragraph 10.

    11.  Defendants deny paragraph 11.

    12.  Defendants do not have sufficient information to admit or deny paragraph 12.

    13.  Defendants do not have sufficient information to admit or deny paragraph 13.

    14.  Defendants do not have sufficient information to admit or deny paragraph 14.

    15.  Defendants Deny Paragraph 15.

    16.  Defendants Deny Paragraph 16.

    17.  Defendants Deny Paragraph 17.

    18.  Defendants Deny Paragraph 18.

    19.   Defendants Deny Paragraph 19.

    20.  Defendants do not have sufficient information to admit or deny paragraph 20.

    21.  Defendants Deny Paragraph 21.

    22.   Defendants Deny Paragraph 22.

    23.  Defendants Deny Paragraph 23.

    24.  Defendants do not have sufficient information to admit or deny paragraph 24.

    25.  Defendants Deny Paragraph 25.

    26.  Defendants Deny Paragraph 26.

    27.  Defendants Deny Paragraph 27.


ORIGINAL ANSWER OF DEFENDANTS ADIL PALWALA D/B/A SCIENTIFIC SOLUTIONS AND               2
PHARMACENA LABS, LLC.
     Case
         3:17-cv-00880-K-BT Document 65 Filed 11/22/18    Page 3 of 5 PageID 515


    28.  Defendants Deny Paragraph 28

    29.  Defendants Deny Paragraph 29.

    30.   Defendants Deny Paragraph 30.

    31.  Defendants Deny Paragraph 31.

    32.  Defendants do not have sufficient information to admit or deny Paragraph 32.

    33.  Defendants Deny Paragraph 33.

    34.  Defendants Deny Paragraph 34.

    35.  Defendants Deny Paragraph 35.

    36.  Defendants Deny Paragraph 36.

    37.   Defendants Deny Paragraph 37.

    38.  Defendants Deny Paragraph 38.

    39.  Defendants do not have sufficient information to admit or deny Paragraph 39 is Denied.

    40.  Defendants Deny Paragraph 40.

    41.   Defendants Deny Paragraph 41.

    42.   Defendants Deny Paragraph 42.

    43.   Defendants Deny Paragraph 43.

    44.  Defendants Deny Paragraph 44.

    45.  Defendants Deny Paragraph 45.

    46.  Defendants Deny Paragraph 46.

    47.  Defendants Deny Paragraph 47.

    48.  Defendants do not have sufficient information to admit or deny paragraph 48.

    49.  Defendants Deny Paragraph 49.

    50.  Defendants Deny Paragraph 50.

ORIGINAL ANSWER OF DEFENDANTS ADIL PALWALA D/B/A SCIENTIFIC SOLUTIONS AND                         3
PHARMACENA LABS, LLC.
     Case
         3:17-cv-00880-K-BT Document 65 Filed 11/22/18    Page 4 of 5 PageID 516


    51.  Defendants Deny Paragraph 51.

    52.  Defendants Deny Paragraph 52.

    53.  Defendants Deny Paragraph 53.


                                  CERTIFICATE OF SERVICE


            I hereby certify that November 22, 2018, the foregoing Defendants’ Adil Palwala D/B/A
    Scientific Solutions; and Pharmacena Labs, LLC’s Original Answer, was served electronically on
    all counsel of record using the Court’s ECF filing system.




                    By: /s/ Bryan L. Sample
                    Bryan L. Sample
                    Law Offfices of Kenneth G. Wincorn, P.C.
                    State Bar No. 00791594
                    100 N. Central Expressway, Suite 1310
                    Richardson, Texas 75080
                    Telephone: 214.630.1221
                    Fax: 214-630-2155
                    bsample@wincorn.com
                    Attorney for Defendants Adil Palwala D/B/A Scientific Solutions; and Pharmacena
                    Labs, LLC..




ORIGINAL ANSWER OF DEFENDANTS ADIL PALWALA D/B/A SCIENTIFIC SOLUTIONS AND                             4
PHARMACENA LABS, LLC.
         Case
             3:17-cv-00880-K-BT Document 65 Filed 11/22/18    Page 5 of 5 PageID 517




      Declaration and Verification of Adil Palwala D/B/A Scientific Solutions; and Pharmacena Labs,
                                                   LLC.


               My name Adil Palwala. My address is: 116 Arkansas Drive, Valley Stream, New York 11580.
               I am a named Defendant in the case to which the foregoing pertains. I have read the foregoing
               and the statements therein, and declare under penalty of perjury that the foregoing and the
               statements therein are true and correct.

        Executed in Nassau County, State of New York on the 21st day of November, 2018.


          Adil Palwala
          Adil Palwala




   




ORIGINAL ANSWER OF DEFENDANTS ADIL PALWALA D/B/A SCIENTIFIC SOLUTIONS AND                                 5
PHARMACENA LABS, LLC.
